Name: 87/135/EEC: Commission Decision of 23 February 1987 accepting an undertaking given by Kyocera Corporation in connection with the anti-dumping proceeding concerning imports of plain paper photocopiers originating in Japan and terminating the investigation
 Type: Decision
 Subject Matter: nan
 Date Published: 1987-02-24

 Avis juridique important|31987D013587/135/EEC: Commission Decision of 23 February 1987 accepting an undertaking given by Kyocera Corporation in connection with the anti-dumping proceeding concerning imports of plain paper photocopiers originating in Japan and terminating the investigation Official Journal L 054 , 24/02/1987 P. 0036 - 0037*****COMMISSION DECISION of 23 February 1987 accepting an undertaking given by Kyocera Corporation in connection with the anti-dumping proceeding concerning imports of plain paper photocopiers originating in Japan and terminating the investigation (87/135/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: By Regulation (EEC) No 2640/86 (2) the Commission imposed a provisional anti-dumping duty on imports of plain paper photocopiers originating in Japan; Kyocera Corporation was one of the Japanese exporters found to have dumped plain paper photocopiers in the Community in the reference period (January to July 1985) and to have caused injury to Community producers thereby; Prior to the imposition of provisional measures Kyocera had offered an undertaking which was not accepted by the Commission at the provisional stage; Kyocera last shipped plain paper photocopiers to the Community in July 1985 and has not exported to the Community since that date; The Commission has verified that Kyocera discontinued all production of plain paper photocopiers in March 1986; Kyocera has revised its offer for an undertaking regarding future exports and has offered to give sufficient notice to the Commission should it ever decide to recommence exports to the Community; The Commission considers that Kyocera's revised undertaking is acceptable; The Council has decided in Article 1 of Regulation (EEC) No 535/87 (3) on the collection of the amounts secured by way of provisional duty, HAS DECIDED AS FOLLOWS: Article 1 The undertaking given by Kyocera Corporation in connection with the anti-dumping proceeding concerning imports of plain paper copiers falling within subheading 90.10 A of the Common Customs Tariff, corresponding to NIMEXE code ex 90.10-22 and originating in Japan is hereby accepted. Article 2 The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated. Done at Brussels, 23 February 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 239, 26. 8. 1986, p. 5. (3) See page 12 of this Official Journal.